Citation Nr: 1226450	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  04-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, W.P.


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from July 1974 to July 1977.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2006 by the Department of Veterans Affairs (VA) Boston, Massachusetts, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and held before the undersigned Veterans Law Judge in May 2008.  The Veteran testified at that time and the hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.  Regulations provide that TDIU is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  
   
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Multiple disabilities resulting from a common etiology or single accident are considered a single disability for determining TDIU eligibility.  Id.  

As a preliminary matter, the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.

Service connection is in effect for several disabilities, including recurrent urticaria (30 percent disabling, effective May 1, 1991; 60 percent disabling, effective August 8, 2006); anxiety disorder (50 percent disabling, effective September 17, 1999); bilateral tinnitus (10 percent disabling, effective August 1, 1995); and bilateral high tone deafness (non-compensably disabling, effective July 30, 1977).  The record reflects that the Veteran last worked in 2006 for the United States Postal Service, but was medically retired due to disability.  According to the Veteran, he was medically retired due to his physical limitations and emotional issues.  See February 2006 VA treatment record.  

The Veteran also stated that he was found to be "disabled" by the Massachusetts Health and Human Services Department.  See July 2006 statement.  The Veteran submitted some evidence from this state agency and expressed the opinion that the evidence might help support his TDIU claim.  Furthermore, the inclusion of this evidence in the claims file suggests that there may be additional outstanding records pertaining to the Veteran.  On remand, therefore, the RO must contact this state agency and obtain any and all records pertaining to the Veteran.       

Most recently, the Veteran was afforded a VA psychiatric examination in July 2009.  It was noted that the Veteran retired from the United States Postal Service in 2006 due to both physical limitations and emotional issues.  According to the examiner, it appeared that the Veteran's physical symptoms were the major factor in his retirement.  However, the examiner acknowledged that the Veteran reported an inability to get along with supervisors as well as intense rage reactions.
On the issue of employability, the examiner noted that the Veteran's behavior dramatically changed since he retired.  The Veteran was on an extensive amount of medication, but continued to experience anxiety.  The examiner noted that the Veteran was unable to perform his tasks due to interrelated physical and emotional issues.  But, the examiner was unable to determine the extent to which the Veteran's service-connected anxiety disorder rendered him totally occupationally impaired, in part because the Veteran admitted that he had not looked for work since retirement from the United States Postal Service.

The Board finds this examination report to be inadequate for evaluation purposes.  Specifically, the examiner failed to consider the effect, if any, of the Veteran's other service-connected disabilities on his ability to obtain and maintain a substantially gainful occupation.  Moreover, the examiner failed to indicate whether there was any further need for information or testing necessary to make a determination.  It is also unclear whether an opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  On remand, therefore, the Veteran must be afforded a new VA examination to determine the extent to which the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO must request all VA medical records pertaining to the Veteran from March 11, 2009.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from March 11, 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Massachusetts Department of Health and Human Services to obtain a complete copy of any adjudication and the records underlying the adjudication for the Veteran's use of disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development is completed, the Veteran must be afforded an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file and Virtual VA records must be reviewed in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert, preclude or would preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


